c




              OFFICE OF THE ATTORNEY GENERAL              OF TEXAS
                               AUSTIN
 QROVKR SELLERS
 Al-mnNmv OLNLIUL




 n--sue        John It. Ehook
 crl8laal MBtrlat       Attommy
 mx8r county
 8M Antoalo, hnr

 Attentlonr         L. s.   oittlqger




               Proi your CeQue8t fm-
ItCument8,  ve rate           the   follov
ion 18 based;




                                               lr r lty
                                                      18ro dated    ?ebru-
                                              U both deed8 were filed
                                              nty clerk OQ krch      14,      \
                              d tlrCt Va8 pUNbr8ed     frCR the Cfty     Of     .
                                cribed c8 tract8 number8 One (1) @ad
                               d Elovember 2, 1915, executed   jointly      by w
                              io and 88ld Board of Trulteel,    and re-
                            , page8 72-75, of the Deed Record8      Of Beur



               0. Il. Pitshugh       Secretary Of  the Board of ‘haltee
of the Ualverrfty,          In 8 iette? dated kroh     14, 1945, 8t8teS
that I 5ai8       property ha8 beNi W$Ubed to beCOW Wt              Of tb
campu8 05 the Triait7          Vtiverrlty.     Ia l letter  dated April a,
1945, pitthugh       reQue8t8     the comml88lau9r8’ court to exert
Honor~le               John R. Woo&,                  page 2



the prOP8rtf dercrlbed ln th8 petltlon   and "e-e1 any aad
al.1 tUe8 WiNiort @bid Property bes[iaafag Jaauu~ 1, 1925.'

                       ‘lOU
                          lk             the    OpitiOil        Oi      thi8      depArtnot               Whether     the
propert            deroribed              above       a8     ‘flrrt           trhot’     an13      %eoond        traata
18.       exe-t         from        the    wy’B8nt         Of         kua,


                       ~ue8tloMbl~,                    the      fir8t          trot      cannot           be exempt
ire0       taxer        for 1945.  the
                                    Uader  Artlole
                                          J*u       ?lSl,  811 proper-
ty %eld Or ovned     OR Oha firrt   day of Jaa~ar2 In tb yeu Sor
vhlc~ tk property 18 FOqrrired to be 118ted or readered"          rurt
be llrted for taxation betvoen Jenuuy 1 a& Apdl 30. The
ovnership of property 011 the SirIt      Qay of January   of luy mar
create8 b ll~blllt~    OrAthe gut of the cvner for tUe8        levied
upou ruch propert for that        em.    Vlnterr v. Itiepen&at
School Dlrtrict    of huh,    205 8.V.574.

                       Slnoe thir              property         ~18      prlmtely
                                                                               on Jan-y    1, ovard                           i
1945,       the        tU     u8rUed            a8    b@inat            th8     caner8
                                                                                  date MI!    on     t&t
the7 ry not bc curcelled                                or removed from tkm tu roll8 regUd-
le88 of 8ny UIY to vhleh                              it Uy thereafter b8 dediarted.    A8
V8     Mid        in    ~itiioli          BO.    o-49%1


                       -either            the    cOII8titUtiOn                 nor the 8tatUte8,
           hovever,  releUe     or authorire   the releme   or cuI-
           cellation OS 8d valorem tuer        vhlch amWmd prior
           to the date on vhiah luch propert         18, by 8UCh
           polltlacl   8ubdiri8~oo,    devoted to public   U8e.'

                       It should           be noted        that ?rinitj OUlrer8ity                             Va8    C&t-
ed by a rpecl81   ChUter                             goUted by the 12th h.Si8kture                                   Of the
&ate    of T~XW in1870. Special                                       ull8,       12th       Xagl8%tkWe,             Cal&d
&3881OIi,  1870, p. 160, ah. 83.                                      sea tioo 13 of               thir     ohuter
provider:
                 *phb propert uvned aad held by Hid imti-
          tution   being 8et apart eXelU8lvel7    rar education-
          al puTpO8e8, 18 herob    deobred     to be exe@     from
          both St&te 4uLd CoUty   TU4tiOk’
                 &otion   56                   of Article             XII of the Con8t~tutIo~ Of
~~-8        (1876), vhich                  18    in    Sub8tMti~llJ                    the    8-          mw%e         l8
                                                                                             c


                                                                                                        155




    Boaorable        John 8. 8hook, wge           3

,

    8 *ail&rPmi@ioQ                   In   the CoB8tItUtim      OS   1869, vkioh vav ;a
    effect      V&n thi8        clnrtw       va8 granted, pOvide8:




                   Ve therefore    hold that the provl8loa                  0s     8e8t:oa        15
    of the      URlterrit~~r    ohrter  i8 ineffeotual,    la                ltrels, to
    CrWte       the 8Xemptloa Of thin Droperlj rougbt v                       t&     Va:rer8:tf
    in   it8    ~tit:OlL

               The PollOy Of the 8tate regarding   th e lurptlon      ooa-
    fained Ia AdiCb     7150, 8eCtiOll 1, Revlaed Civil  8t8tUte8,      p8r-
    taiala(l ta mho018, 18 Very OtUly      8t8tOd by Jurtlae    Aobwt8on
    in Ca88iaao V. Pr8ullM    Academy, (1885) 65 Tex. 673, 675:

                      ti8 been the policy
                     “It                           of the rtate   8fnee
           la9    to encourage edueatloml           laterprl8m by ox-
           lrptlag them from any &are of thv burtin                 of
           government.      . . .     -    Om8titUtior.      Of 1876, 80
           far fromwdlf~lrrg        thlr   policy,    mker 8unlSloent
           ~ovl8lon8     for the ulntenaaae of free rohoolr.
           There h a been
                        s     ao latbgooia        botveea the public
           and private    8cho018, to varraat the inference that
           the  framers of tbo aomrtltutloa,            in the we of the
           vord bulldlag,     fatended     8 rplteful     &lrerlmlM-
           tim 8gcia8t privct&          8chOOl8.

                  "The educ~tlOa of the 8b88e8 18 WV reoog-                                       \.
           afred a8 & fuactloa     of 8tbte gorerturat.         Those
           vho, iron charitable     oon8ider8tioa8,       to forvard                               c.
           8ectmlti     7lev8,  or for private    profit,    &are or-
           pniged    or  oouducted  88hOol8, h&v8 888i8ted        the
           atate     in the performuSe            of 8 duty    it    We8     to it8
           Citf8ea8,         VbiOh CaaDOt be to0 tkOWhl7                   perfo-#
           &Ud vh:ch the 8tate b8  ua ver l88Uwd tht                         it    had
           e;thvr the me&D8 OF the rohlaery   of dOW                         v~f-
           fiolvatly veil vlthout private lvvivtmWv*                          Thv
          m8ulim   Academy 18 perforuirrg   ft8 plrt 18 fhl8
          branch of the public   8ervice,  cad lt 8bould vatiMr
          be ewowae&    bz ald8,   thaa -tied      la lt8 U8e-
           tulaa88         b y l tU    UPOa it8   PitflU      revenU88.
                                                                                                                      c


                                                                                                                                156
.



      Hoaorablc               John R. Shook, mge                           4



                              (I
                                   .    .     .    ,



                              "All the building8                          and all     the lmd        80-t
                    to be 8old by                      lppellaat          Vera    mCe88UJ       and u8ed
                    for thb             ProPer          and eeoaomlcal
                                                                  of the            conduct
                    rchool.    . . . The grow&d8 vu8         ured for the
                    recreation   or the pupll8,     and to 8upp17 the 8ch001
                    vlth v8get8bh8. Author%7           18 aot mating   to ox-
                    tedth e    lUp tfOnto bid much lerr direct17           la-
                    PloYct to iorvud    the   lnterertr    of the rchool..
                    . . .

                           &ate ~iaevvil&   v. beMu     college,    150 Ca. 156, 103
     9.B.           164,   vhloh cite8 aad reliee   upon the   brr;ano   case.     the
     Court,            vhf18 reCOgQi8lrrg 88 rblutuy    the rule tht     a statute
     exempting ProPertJ from tubtloa                                             18 to be strictly            eba8trued,
     88ld       t                                                                                                               \

                              '~8V8rth81088,bulldl.ngrerected                  SOP and U8bd
                    a8 col1.agr8,                   lmeorporated ~bdellel,    and 8emlnarle8
                    0s barnlag                    br8  oru811~ perunent    la character.
                    In 8 rel8tlve                      8ea8e     the7     8re     iaov8bl8.         When,
                    ther8fOre,89             8OleM   la iit8trWOtit                      88   8h@    cOn8tf-
                    tution         SUtbOl’im8     the exemption                      Of 811 Such bulld-
                    lag8,         8ad vhea             the      general        l88embly la     lx e r a l8-
                la g it8 pwer                          80    corrferred        upon it ex8mptr         from
                taxation    all 8uCh bulldlQ~8,                        0s        a aoartructloo
                the rtatute     COa8ormat  vlth the pUFpO80 of the ex-
                emption and the 8ettled       policy    of th8 date,    88
                reflected    by the exemptlag     rtatute,    mU8t be adopt-
                                                                                                                           \.
                ed. Bulldlagr      ~111 therefore      be COQ8trued to em-
                br8ce the 18ad upon vhich they 8re loc8ted and the                                                          w
                18nd 8d.lacent thereto aece88arv          for their  Dp?oDcr
                U8C.         occumitm~ and ealommat,                              provided,     of    coW8e*
                'the property be oat Used for purpore8                                        Of     Pitate
                or corpor8te profit or Income.*'    t-818                                               our81
                             Ia        thi8        and many other   aa8e8 it V88 held th8t reCre8-
    t;oa        ground8                aad        campus ere Included vithia    the exeaption.  The
    &termimtioQ                         88        t0 the are8  of laud   vithfn 8 tu  exemtion  ex-
    tended            to pr0pertp used for                              eduo8tion8lpurpa8e8             18 governed
    generally            by the aecer8ity,                              or lack of neCe88ltlr.           of the land
                                                                                  e



                                                                                                157


Honorable    Joha    R.        bheok,    pap    5


fa the
   r rui    aur~if4~ out 0sruoh purpo8er.  3% lxemptloa h88
been held         to extend to land thus found to be reason-
             In rffeot                                                                          _
ably moerur~ to th e .r ull
                         lxerol8v UrU enjoymat 0s 8uCh pur-
POHIe

             See 134 A.L.R. 1176~ 143 A.L.R. 274.

             Our Oplaloa
                       lo. O-3083,approved ?ebraaq  15, 1941,
pertrlalag to brrd8 brloylry  to the College Of Ramhell, 18
la keeping vfth th8 above-citedrullwr, &ad 8tate8, la part:
             '&cm        the     above    our opltIloa    follovr   that   'the
      load on vhlah th8 8ahool plant 18 loo&ted and which
      18 used exclu8lvel~for lducatfo~l pWpO808, la-
      aludlag the aOve88Ur ~u-&r &ad recreatloaal  *oundr,
       fr exempt frdm taxation.                  . . .'

              Therefore you are adrl8ed thbt   if the    Board Of tiU8t8ee
h a ve r r de l rhovia& 8uiffOf8nt 80 COavfaCe th4     001111188~oaerl'
court that there ha8 been a dedlaatloa       of the property referred
t0 &I tF8Ct tV0 (If) ib OUF 8tmMIt          Of f&t8 t0 the PUWO8e8
for vhloh it 188 acquired,      aad IS the court 18 aoatlaced     that
8Wh propart 18 r8~8CMbl~ mOe88Uf            t0 the flrii   lxerof8e urd
lajopeat      0s the oduaatfoaal purporer 0s the Ualterrlt~, it 18
exempt from tuatioa bad should act b8 eatered on the roll8 by
the Tax A88e88Or M&d COlle@tOr.
             eUlti.Iig         that     thir   ruii~   au8vu8   four inquiry,     ve       le

                                                           Yery truly your8
                                                                                      \.
                                                       ATTORRETIIalLDlBULOFTRXM